Case 1:18-cv-00690-WES-PAS Document 19 Filed 08/26/19 Page 1 of 2 PageID #: 379



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 RAYMOND C. BRADBURY; and
 HEATHER A. BRADBURY,

                Plaintiffs,
                                                     C.A. No. 1:18-cv-00690-WES-PAS
 v.

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY, as Trustee for GSAMP TRUST
 2005-WMC1; and OCWEN LOAN SERVICING,
 LLC,

                Defendants.


                       NOTICE OF WITHDRAWAL OF APPEARANCE

          Please withdraw the appearance of Ethan Z. Tieger as counsel of record for the

 Defendants, Deutsche Bank National Trust Company as Trustee for GSAMP Trust 2006-WMC1

 and Ocwen Loan Servicing LLC, in regard to the above-captioned matter. Attorney Samuel C.

 Bodurtha will remain as counsel for these Defendants.

                                                    Respectfully submitted,
                                                    DEUTSCHE BANK NATIONAL TRUST
                                                    COMPANY, as Trustee for GSAMP
                                                    TRUST 2005-WMC1; and OCWEN LOAN
                                                    SERVICING, LLC,
                                                    By Their Attorneys,

                                                    /s/ Ethan Z. Tieger
                                                    Samuel C. Bodurtha, Bar No. 7075
                                                    Ethan Z. Tieger, Bar No. 9308
                                                    HINSHAW & CULBERTSON LLP
                                                    56 Exchange Terrace, Suite 5
                                                    Providence, RI 02903
                                                    Telephone: (401) 751-0842
                                                    Facsimile: (401) 751-0072
                                                    sbodurtha@hinshawlaw.com
                                                    etieger@hinshawlaw.com

 Dated:      August 26, 2019

                                                                             304165154v1 1016248
Case 1:18-cv-00690-WES-PAS Document 19 Filed 08/26/19 Page 2 of 2 PageID #: 380



                                  CERTIFICATE OF SERVICE

         I, Ethan Z. Tieger, hereby certify that the documents filed through the ECF system will
 be sent electronically to the registered participants as identified on the Notice of Electronic Filing
 (NEF) and paper copies will be sent to those indicated as nonregistered participants on August
 26, 2019.

                                                       /s/ Ethan Z. Tieger
                                                       Ethan Z. Tieger




                                                   2
                                                                                      304165154v1 1016248
